                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                           CASE NO. CR19-0146-JCC
10                           Plaintiff,                   MINUTE ORDER
11               v.

12    MARIE CHRISTINE FANYO-PATCHOU,
      RODRIGUE FODJO KAMDEM, and
13    CHRISTIAN FREDY DJOKO,
14                           Defendants.
15

16          The following minute order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the Government’s unopposed motion (Dkt. No.
19   100) to extend the due date of the Government’s response to Defendants' motion (Dkt. No. 97)
20   to dismiss and for a bill of particulars. Having reviewed the motion and the relevant record, the
21   Court finds that there is good cause to extend the due date of the Government’s response. The
22   Court therefore ORDERS that the Government must respond to Defendants’ motion by
23   November 6, 2019. The Court also DIRECTS the Clerk to re-note Defendants' motion (Dkt. No.
24   97) for November 8, 2019.
25          //
26          //

     MINUTE ORDER
     CR19-0146-JCC
     PAGE - 1
 1         DATED this 30th day of October 2019.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR19-0146-JCC
     PAGE - 2
